Citation Nr: 1709581	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to January 1985; service with the United States Air Force Reserve from December 1992 to December 1993, to include in Somalia; from January 2003 to May 2004, to include in Oman, and from August 2005 to May 2006, to include in Iraq. He also had additional periods of inactive service with the United States Coast Guard Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The case was remanded in August 2015 and June 2016 for evidentiary development. All actions ordered by the remands have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran currently has a diagnosis of GERD.

2. The Veteran is service-connected for migraine headaches, posttraumatic stress disorder, degenerative joint disease of the right shoulder (with scar), left- and right-knee conditions, lower back pain, right- and left-ankle disorders, tinnitus, lower left radiculopathy, irritable bowel syndrome, left ear hearing loss, and bronchitis.

3. The preponderance of the evidence is against finding the Veteran's GERD was incurred in or aggravated by service, or that the treatment for his service-connected disabilities aggravates his GERD beyond the normal progression of the disease.


CONCLUSION OF LAW

The criteria for service connection for GERD, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment records, pertinent post-service medical records, VA examination reports, and hearing transcripts have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in July 2007 and September 2016. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends his current GERD disability was incurred in or aggravated by service or aggravated beyond the natural progress of the disease process by the treatment of  his service-connected disabilities.

The Veteran contends he was diagnosed with GERD in 1993 while on active duty in Somalia. He contends he had been taking antacids to control his heartburn prior to that, but since this diagnosis he began taking omeprazole, a known GERD medication. He reports he had to have his wife send him this prescription while stationed overseas throughout his active military service. There is no evidence in the record of a GERD diagnosis or a prescription for omeprazole during this period of active service.

The Veteran's private physician noted in a February 1998 medical examination that the Veteran had esophageal reflux problems. The examiner noted the Veteran has "some significant reflux esophagitis, reflux-type symptoms with discomfort after certain meals and certain positions." The examiner noted the Veteran took antacids. The Veteran reported at the time he "had this on and off for a while." The examiner placed the Veteran on PREVACID for two weeks, with a contingency for six weeks if the medication was successful, and advised the Veteran to elevate his bed. There is no follow-up notation with this physician regarding this condition in the record. 

The Veteran contends he experienced GERD-related symptoms and was diagnosed with GERD while stationed in Oman in 2003. The February 2003 post-deployment examination does not reflect any report of GERD-related or gastrointestinal (GI) issues. There is no evidence in the record of a diagnosis of GERD nor treatment for GERD-related symptoms during this period of active service.

The Veteran reported during the March 2007 Gulf War examination that he continues to experience GERD-related symptoms since 2003. 

The Veteran reported during a July 2007 medical examination that he was already diagnosed with GERD and had been taking medication for management of the disease. The examiner noted the Veteran could swallow without difficulty and there was no evidence of mass, ulceration, or esophageal stricture. "Spontaneous gastroesophageal reflux past the level of the clavicles was noted during positional changes." The examiner noted the reflux past the clavicles cleared within 30 seconds, and that otherwise the Veteran's GI exam was normal. The physician diagnosed the Veteran with GERD.

During the May 2013 Gulf War examination, the Veteran did not report experiencing GERD-related symptoms nor a history of GERD.

The Veteran was given a medical examination in September 2016 to determine whether the Veteran's GERD had its onset in service, and also whether any of the Veteran's service-connected disabilities caused or aggravated his GERD because of the various medications required to treat those disabilities. The Veteran reported infrequent episodes of epigastric distress, reflux, regurgitation, substernal pain and sleep disturbances caused by esophageal reflux. The frequency of the recurrence of these symptoms was four or more per year, and the average duration of these symptoms was less than one day. The Veteran did not demonstrate esophageal stricture, spasm or diverticulum. The examiner noted there are no other pertinent findings of complications, symptoms or signs of the disease, and that the condition does not impact his ability to work. 

The examiner opined the Veteran's GERD is not related to service because the service treatment records during active service do not reflect complaints of, diagnosis of, or treatment for GERD. Although the Veteran reported having GERD-related symptoms since 1993, there is no evidence of such a diagnosis or treatment in the record. The examiner noted that until approximately 2002, the Veteran's medical assessments did not show the Veteran took any medications, let alone GERD-related medication. In-service and post-deployment assessments reflect the Veteran denied experiencing heartburn or indigestion. The examiner noted the Veteran was treated for gastroenteritis in service, but such a condition is not a precursor to GERD. 

With regards to the Veteran's service-connected disabilities causing or aggravating his current GERD because of the various medications needed, the examiner noted the Veteran does not routinely take narcotics or anti-inflammatories to treat his other disabilities. The examiner also noted that the Veteran is not taking anti-inflammatories at a rate that are likely to cause any GI upset, noting that when anti-inflammatories cause GI upset, it is usually because of the existence of ulcers, not GERD. The examiner also noted that the medications Celexa and Imodium do not cause GERD. The examiner opined "he was not in service when [GERD] was diagnosed and the GERD is not aggravated by his current [medications], or any of his service-connected conditions."

The Board finds this medical opinion probative. The record is silent for complaints of, diagnosis of, or treatment of GERD throughout the Veteran's active service. As a paramedic, the Veteran has some knowledge of medical principles, but he cannot self-diagnose because of the medically complex nature of such a diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). His private physician noted he was experiencing reflux symptoms in 1998, but there is no follow-up notation, examinations, treatment or diagnosis of GERD until 2007.

In addition, the record contains inconsistent statements regarding the onset of symptoms and the diagnosis and treatment of the disease that minimize the probative weight of the Veteran's observations of symptoms. Caluza v. Brown, 7 Vet. App. 498 (1995) (holding the Board has a duty to ascertain the credibility of testimony put before it and may consider self-interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of witness when weighing credibility.) 

The Veteran contends he has been taking omeprazole, a known GERD medication, since 1993, and has had his wife send him this medication to his deployments. However, the record does not reflect any treatment for GERD that requires omeprazole while the Veteran was on active duty, nor any receipt for a prescription, nor a physician's diagnosis during active duty. The Veteran also contends his service-connected disabilities are aggravating his GERD, but there is no evidence that any medication he is currently prescribed leads to or aggravates GERD. The Veteran's claim for service connection must be denied on both a direct and secondary basis.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for GERD is denied.



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


